Citation Nr: 0834439	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  07-01 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to compensation for colostomy, as a result of 
decubitus ulcers developed in February and March 2003 under 
38 U.S.C.A. § 1151.

2.  Entitlement to compensation for urethrocutaneous fistula 
with removal of the bladder and prostate as the residuals of 
urethral trauma sustained in July 2001 and as the result of 
decubitus ulcers developed in February and March 2003 under 
38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Friend


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to April 
1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, in which compensation for decubitus ulcers, 
colostomy and urethrocutaneous fistula with removal of 
bladder and prostate was denied under 38 U.S.C.A. § 1151.

The issues have been recharacterized to more appropriately 
reflect the clinical picture portrayed in the medical 
evidence.  

A motion to advance this case on docket was granted by the 
Board in April 2008.  See 38 U.S.C.A. § 7101 (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The medical evidence shows that the veteran developed 
additional disability in the form of decubitus ulcers as the 
result of treatment received in February to March 2003 at the 
VA Southern Nevada Health Care System (HCS) including the 
Michael O'Callahan Federal Hospital (MOFH) which resulted in 
the need for colostomy, and was directly caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA and 
was an event not reasonably foreseeable.

2.  The medical evidence shows that the veteran developed 
additional disability in the form of an urethrocutaneous 
fistula as the result of malposition of a Foley catheter in 
July 2001 and treatment received in February to March 2003 at 
VA Southern Nevada HCS including MOFH which ultimately 
required the removal of the bladder and prostate, and was 
directly caused by carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for colostomy, as the residuals of decubitus 
ulcers developed in February and March 2003 have been met. 38 
U.S.C.A. §§ 1151, 7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.361 (2007).

2.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for urethrocutaneous fistula with removal of 
the bladder and prostate as the residuals of urethral trauma 
in July 2001 and as the result of decubitus ulcers developed 
in February and March 2003 have been met.  38 U.S.C.A. 
§ 1151.38 U.S.C.A. §§ 1151, 7104 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

I.  1151 Claims

A veteran may be awarded compensation for additional 
disability, not the result of his willful misconduct, if the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by VA, and the proximate cause of the disability 
was (1) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or (2) an event not reasonably 
foreseeable. 38 U.S.C.A. § 1151.

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior 
to the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based is compared to his or her condition after such 
care, treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately. 38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination, and that the veteran has an additional 
disability does not establish cause. 38 C.F.R. § 3.361(c) 
(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. 38 C.F.R. § 3.361(c)(2). 
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination. 38 C.F.R. § 3.361(c)(3).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause. 38 C.F.R. § 
3.361(d).  To establish that carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's, informed consent. 38 C.F.R. § 3.361(d)(1).

In statements and testimony before the RO hearing officer in 
July 2006, the veteran alleged that during February and March 
2003, in the course of hospitalization and treatment at the 
Las Vegas HCS, including the MOFH, VA medical staff failed to 
perform skin care preservation protocols in accordance with 
VA's own instructions.  As a result of this inattention, the 
veteran developed bed sores which became infected, requiring 
prolonged and involved treatment which ultimately 
necessitated a colostomy.

The veteran further alleged that during hospitalization in 
July 2001, VA medical staff at MOFH caused urethral trauma in 
administering a Foley catheter.  As a result of this trauma, 
and combined with the residuals of the decubitus ulcers he 
sustained in February and March 2003 at the Southern Nevada 
VA HCS including MOFH, he developed an urethrocutaneous 
fistula, treatment for which ultimately required removal of 
his bladder and prostate.

Treatment records reflect that the veteran reported in 
February 2003 at MOFH with complaints of a high fever several 
days in duration.  He was admitted to the intensive care unit 
(ICU) with sepsis, urinary tract infection.  Upon transfer 
from ICU to a different ward, he was noted to have developed 
a stage II decubitus ulcer on his right buttock.  He was 
treated and discharged to home health and outpatient 
treatment.  In March 2003, he was re-hospitalized with a 
stage III decubitus ulcer extending down the coccyx.  It was 
observed that the ulcer could be probed to the bone.  
Treatment records show the veteran was still taking 
antibiotics and complained of diarrhea of several weeks in 
duration.  During hospitalization, he was found to need 
chronic catheterization and a Foley catheter was inserted, 
replacing the condom catheter he normally used.  He requested 
transfer to the SCI Center.  This was not accomplished.  He 
was instead discharged with sacral decubitus ulcers to home 
health and outpatient treatment, with instructions to report 
to the Wound Clinic in early April 2003.

Prior to his scheduled April appointment, he presented to the 
Wound Clinic with concerns that his ulcers had progressed.  
Health care staff re-dressed his wound and instructed him to 
come back for his scheduled appointment.  At this point, the 
coccyx ulcer was assessed at grade IV.  The veteran expressed 
suicidal ideation in frustration over the health care staff's 
apparent reluctance to treat him.  Psychiatry was summoned.  
The veteran was psychologically assessed not to be a threat 
to others or himself.  He was ultimately admitted to the 
medical floor pending transfer to the SCI Center.

Transfer to the SCI Center was accomplished in early April 
2003.  He was assessed with a stage IV sacral pressure ulcer.  
He underwent colostomy, and surgical repair of the sacral 
ulcer was accomplished in July 2003.  He was also found to 
have developed an urethrocutaneous fistula and, in December 
2004, he underwent cystoprostatectomy and ileal conduit as 
treatment for the condition.  

The veteran has proffered a number of statements in support 
of his claim.  The following are of particular importance.  

1)	SCI Plastic Surgeon, Long Beach VAMC, April 2006.  The 
physician summarized the circumstances of the veteran's 
need for colostomy to include initial admission for 
urospesis at the Las Vegas HCS on February 4, 2003 with 
subsequent development of sacral ulcers.  The ulcers 
progressed with multiple re-admissions to the Las Vegas 
HCS, until the veteran was transferred to the Long Beach 
SCI Center. He was there assessed with a stage IV sacral 
pressure ulcer described as measuring 4 by 3 centimeters 
with rightward undermining and a significant peri-anal 
sinus tracking toward the perineum and pubic symphysis 
for more than 12 centimeters.  It was determined that a 
diverting colostomy was required prior to reconstructive 
procedure to reduce fecal soiling in the resulting 
surgical wound and thus decrease risks of wound 
infection and dehiscence.  

2)	Chief, SCI Urology, Long Beach VA SCI Center, July 2006.  
The physician stated that the veteran had been under her 
care for an urethrocutaneous fistula and that she had 
performed a cystoprostatectomy in December 2004.  After 
review of his medical records from the Las Vegas HCS, 
the physician determined that there was documented 
evidence of urethral trauma due to Foley catheter 
malposition in July 2001 during hospitalization at MOFH.  
However, she was unable to determine the extent of 
damage as the veteran had not had a cystoscopy between 
1998 and November 2004.

3)	Health Care Aid, January 2007.  The witness stated he 
served in the capacity of health care aid to the veteran 
during the time of the events in question and observed 
him to have a difficult time fighting infection, very 
loose stool, and bed ulcers.  He stated the veteran was 
upset because he felt the home health care nurse was not 
communicating the severity of the veteran's wounds to 
the Wound Care clinic.  The witness stated the dressings 
would not stay in place because of the loose stools, and 
the stool was compromising the integrity of the wound.  
The veteran asked the witness to take him to the 
hospital.  He stated he did so.  The witness attested 
that the veteran was seen within 45 minutes as a walk-
in.  The nurses began to examine the veteran, but upon 
realizing that he had soiled himself and the dressing 
had come loose, they pulled up his pants, put him back 
in his wheelchair and told him to return on his 
scheduled appointment date.  The witness stated that 
only the packing remained in the wound.  The veteran was 
noticeably upset and stated that he may as well go home 
and shoot himself.  Psychiatry was called and the 
veteran was ultimately admitted to the surgery unit.  

4)	Witness in ICU at MOFH, February 2008.  The witness 
attested he was present in the ICU unit at MOFH when the 
veteran was transferred to the VA ward.  He stated he 
heard the physician ask the veteran if he had been 
inspected by the nurse.  The nurse replied that she had 
inspected him, but the veteran stated that he had not 
been inspected.  Upon arriving at the VA ward, the 
witness observed the nurse to find a cap from an IV or 
syringe under the veteran.  

The July 2006 statements by the SCI Plastic Surgeon and SCI 
Chief Urologist indicated that colostomy and removal of 
bladder and prostate was necessary, but did not discuss 
whether these procedures were impacted by the care the 
veteran had received at the Southern Nevada HCS, including 
MOFH, to include the development of decubitus ulcers and the 
urethral trauma.  Given the inconclusive nature of these 
statements and the witnesses' observation of what appeared to 
be substandard care at the hospital, the Board requested the 
opinion of an independent medical specialist in May 2008.  

In August 2008, the Board received a response from the Chief, 
SCI Service at North Texas HCS.  His opinion is summarized 
below.

Development of Pressure Ulcers

Concerning the appearance of and treatment for pressure 
ulcers during the veteran's February-March 2003 treatment, 
the expert opined that the pressure ulcers the veteran 
developed did not result form careless, negligence, lack of 
proper skill, error in judgment or similar instance of fault 
on the VA's part.  The expert's rationale was that all spinal 
cord injured patients with impaired sensation are at risk for 
pressure ulcers, and the development of an ulcer does not 
automatically mean that the hospital staff was at fault.  In 
particular, in the veteran's case, he noted that the veteran 
was older, had been a paraplegic for 15 years, had had prior 
pressure ulcers, and was smoking 2-1/2 packs of cigarettes 
daily.  The expert observed that ICUs often have protocols 
for pressure ulcer risk assessment and prevention, which 
"appeared to be the case for MOFH" (bold in original).  The 
expert then stated that the veteran exhibited knowledge 
concerning bed sores and the need to turn himself, and 
observed that the veteran could have requested assistance in 
ICU had he felt he was not being turned or repositioned 
frequently enough.  The fact that the veteran's ulcer was 
assessed as only a stage II ulcer meant that his skin was not 
neglected for any extended period of time.  Ultimately, the 
expert noted, SCI patients sometimes develop pressure sores 
in the context of hospitalization if they are acutely ill, as 
this patient was, in spite of efforts to prevent them.  The 
expert stated he believed this was true in the present.  

The expert concluded that while he believed the progression 
and consequences of the original pressure ulcers were not the 
fault of VA, he opined that they most probably were not 
reasonably foreseeable. 

Ulcer Progression and Colostomy

The expert opined that the course of ulcer progression and 
requirement for a colostomy did not result from carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA caregivers.  As 
rationale, the expert observed that the care given, in 
aggregate, was adequate, and, despite his conclusion that the 
development of ulcers to stage IV was not reasonably 
foreseeable, the critical factor in the progression of the 
ulcers, he believed, was the veteran's lack of turning 
himself prior to readmission in early March.  The veteran's 
heavy smoking history, probable pre-diabetic condition, and 
lack of air mattress or hospital bed at home contributed.  
The colostomy itself, the expert noted, was very commonly 
done prior to plastic surgery so as to prevent possible fecal 
contamination of the surgical wound during the post operative 
period.  And the colostomy can be reversed once the wound is 
healed.

As to the veteran's complaint that the Wound Care staff 
redressed the veteran's ulcer with old, used dressings, the 
expert opined that "[i]f true, this would constitute sloppy 
and inappropriate care.  As it was, the patient was admitted 
to MOFH, but even had the Wound Care staff re-used dirty 
dressings, one such episode would in all probability not have 
had a material effect on the wound" (bold in original).  
Prolonged, complicated healing of the pressure sores, with 
development of additional sores was unfortunate but 
consistent with the veteran's history of complicated, 
prolonged wound healing and did not imply improper care.  

Malpositioned Catheter and Cystoprostatectomy

The expert opined that the urethrocutaneous fistula and the 
cystoprostatectomy were not related to the episode of a 
malpositioned Foley catheter in 2001, and that the care the 
patient received at the time of the episode did not represent 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the VA's part.  His 
rationale was that malpositioning of a Foley catheter is not 
an uncommon occurrence in the SCI population, and the 
probability of the development of an urethrocutaneous fistula 
which ultimately connects to a pressure sore as a result of 
malpositioning the Foley catheter is exceedingly small.  In 
this case, the fistula was from the urethra to the right 
ischial pressure sore.  The expert stated that while it was 
not possible to determine the cause of the urethrocutaneous 
fistula, in his opinion it was more likely due to one of two 
other possibilities:  either a) it originated as a tract 
beginning in the right ischial ulcer and then worked its way 
to the urethra, or b) it was the result of detrusor-sphincter 
dissynergia, a condition present in the veteran confirmed by 
cystoscopy.  Moreover, the expert observed, an 
urethrocutaneous fistula in and of itself would not warrant a 
cystoprostatectomy.

Rather, the cystoprostatectomy was performed because the 
veteran's bladder was extremely small, trabeculated, 
nonfunctional, crippled, and neurogenic.  Such bladders, the 
expert concluded, are not caused by malpositioned Foley 
catheters or urethrocutaneous fistulas.

In August 2008, the Board forwarded the obtained medical 
expert opinion to the veteran and his representative, and 
allowed 60 days, as required, for the submission of 
additional evidence and argument.

The veteran and his representative responded with two 
statements, one dated in August 2008 from the Chief of SCI 
Urology at Long Beach VA HCS and the other, dated in 
September 2008 from the Senior Benefits Advocate for 
Paralyzed Veterans of America in Las Vegas, a Ph. D.

The Chief of SCI Urology at Long Beach VA HCS was also the 
veteran's treating physician and the physician who conducted 
his cystoprostatectomy.  Her opinion is as follows:  

[the veteran] underwent a 
cystoprostatectomy and ileal conduit on 
12/17/2004 as treatment for a 
urethrocutaneous fistula.  This surgery 
was necessary in order to formally divert 
his urine due to urinary drainage into a 
right ischial ulcer.  The fistula was 
large and his urethra was not surgically 
reconstructable.  Although he had a small 
capacity neurogenic bladder prior to his 
fistula, the cystoprostatectomy and ileal 
conduit were necessary as a result of the 
fistula, and not because of his small 
capacity neurogenic bladder.  This 
surgery would not have been necessary if 
he had not developed the urethrocutaneous 
fistula.

In his statement, the PVA Advocate indicated he had been 
appointed to monitor the health care of SCI patients while 
they were inpatients at VA and Air Force shared hospitals, 
including MOFH, since November 2002.  The Advocate attested 
that all SCI patients he monitored at MOFH had onset of 
decubitus ulcers while under inpatient care at MOFH.  In 
addition, there were at least two other inpatients before the 
monitoring began.  The Advocate explained that the VA shared 
30 beds in the Air Force hospital, with only one wheelchair 
accessible room.  There were no SCI trained care givers.  
Yet, the staff at MOFH felt there was no need to send people 
to SCI Centers.  MOFH staff would transfer patients to SCI 
Centers after their condition had advanced so far that the 
staff concluded the patients required specialized care, or 
when pressure to transfer the individual was brought to bear 
by other patients or other involved parties.  

Ultimately, the Advocate explained, 1-1/2 to 2 years later 
and following a PVA site visit by the National Headquarters 
Medical Services staff, the system was changed to require 
transfer of SCI patients from MOFH as soon as possible to a 
VA SCI unit or local hospital with an SCI rehabilitation 
facility.  From February 2003 through March 2005, six SCI 
patients experienced decubitus ulcers while inpatients at 
MOFH.  In April 2007, another SCI patient, who refused 
transfer to SCI for personal reasons, also developed a 
decubitus ulcer.  In the Advocate's opinion, the veteran's 
described experiences were consistent with the experiences of 
the other SCI patients hospitalized during the same 
timeframe. 

After review of the medical evidence including the medical 
opinions proffered in this case, the veteran's testimony, and 
statements of his health care providers and witnesses, the 
Board finds that the medical evidence supports the veteran's 
claims.  

First, the August 2008 medical expert opinion is of limited 
probative value, as it employs questionable rationale and is, 
ultimately, inconsistent.

The expert appears to place the fault for development of the 
veteran's ulcers with the veteran himself.  The expert stated 
that the veteran could have requested assistance with turning 
in the ICU if he believed he was not being turned or 
repositioned frequently enough.  The expert states that 
appropriate pressure sore prevention measures, even in the 
absence of specific protocols, include working closely with 
the patients themselves and including the patient in his or 
her own skin protection ("i.e., the unconscious patient 
obviously cannot participate in this care, but the conscious 
patient must do so").  

This misses the point.  There were protocols in place, which 
required the patient to be turned or repositioned on a 
specified basis and required that those actions be 
documented.  Review of the medical record does not show that 
the veteran was turned or repositioned as required by the 
protocols and, in fact, there is no documentation of any kind 
regarding the veteran being turned or repositioned.  Thus, 
the medical evidence does not support the August 2008 medical 
expert's finding that appropriate care was given concerning 
the development of decubitus ulcers.  

Additionally, it is beyond the Board's comprehension that the 
responsibility to ensure that an SCI ICU inpatient is turned 
or repositioned frequently or sufficiently enough rests with 
the patient himself who, by definition, is acutely ill, at 
least partly unable to move, and unable to sense pressure or 
pain.  This is especially true when    the assigned medical 
staff charged with his care is operating under explicit 
protocols regarding such care.  Based on the uncontroverted 
facts regarding the veteran's acute condition during the 
hospital stay under discussion, the protocols existing at 
that time, and the absence of any of the required 
documentation demonstrating compliance with those protocols, 
the Board must reject the conclusions of the medical expert 
on this issue.

The expert, likewise, appears to place the fault for the 
progression of the ulcers with the veteran, noting that lack 
of turning was a critical factor in the progression of the 
veteran's ulcers in March, when he was being treated at home.  
However, this observation ignores the fact that the veteran, 
on several occasions throughout the period in question, did 
present for care of his wounds and expressed concern that 
they were progressing beyond his ability and the ability of 
the home health care staff to care for them.  

In particular, there is the incident at the end of March when 
the veteran presented to Wound Care prior to the scheduled 
April appointment and the staff refused to treat him, re-
dressed him in the same soiled bandages and instructed him to 
return when he had been scheduled.  The medical expert stated 
that, if this incident occurred as the veteran reported it, 
the staff's conduct constituted sloppy and inappropriate 
care.  The Board notes that not only did the veteran report 
this incident, but he presented the corroborative statement 
of a witness who observed it.  Moreover, the veteran's 
assertions are further corroborated by the PVA Advocate's 
September 2008 statement.  Hence, the Board can only conclude 
that the care given exhibited carelessness and lack of proper 
skill.  

Inconsistencies exist in the expert's statement overall.  For 
example, in discussing the development of pressure ulcers, 
the expert asserted the development of a pressure sore does 
not necessarily imply negligence or failure on the part of 
the caregiver.  Yet, in discussing the veteran's particular 
circumstance he observed that the fact the ulcer had 
progressed to stage 2 demonstrated that neglect of the 
veteran's skin was not for an extended period of time.  And, 
in discussing the need for colostomy, the expert asserted 
that colostomy done prior to plastic surgery is commonly done 
as a method of appropriate care to protect the surgical wound 
during post operative healing, and that such can be reversed.  
However, the medical evidence-more than five years later-
does not reflect that the veteran's colostomy has been 
reversed or that such has been offered and the veteran has 
declined it.  

Second, the August 2008 opinion concerning the development of 
the urethrocutaneous fistula and need for cystoprostatectomy 
proffered by the SCI Urology Chief in rebuttal directly 
contradicts that of the medical expert.  The Board notes that 
the medical expert, while certainly qualified with respect to 
SCI, is not a urologist.  The SCI Urology Chief is not only 
qualified with respect to SCI, but is also a urologist and 
has intimate first hand knowledge of the veteran's condition, 
having treated him and having performed the surgery in 
question.  Moreover, the SCI Urology Chief is the same 
individual that proffered the statement in July 2006 
acknowledging a finding of Foley catheter malposition in July 
2001.  Her August 2008 opinion was formed after additional 
treatment of the veteran and review of his records, including 
the August 2008 medical expert opinion.  It is therefore more 
current and is a more comprehensive review of the medical 
evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995); 
Black v. Brown, 5 Vet. App. 177, 180 (1995); and Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  

There are no other opinions or findings against a finding 
that the veteran sustained additional disability in the form 
of decubitus ulcers as the result of treatment received in 
February to March 2003 at the VA Southern Nevada HCS 
including MOFH which resulted in the need for colostomy, and 
was directly caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA and was an event not reasonably 
foreseeable.  

Rather, the August 2008 medical expert opined that the 
development of the decubitus ulcers, their progression to 
stage IV, and the resultant need for colostomy were 
reasonably unforeseeable consequences of treatment.

There are no other opinions or findings against a finding 
that the veteran sustained additional disability in the form 
of an urethrocutaneous fistula as the result of treatment 
received in July 2001 and February to March 2003 at VA 
Southern Nevada HCS including MOFH which ultimately required 
the removal of the bladder and prostate, and was directly 
caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA.

For the reasons articulated in detail above, and giving the 
veteran the benefit of the doubt on every issue, the Board 
finds that compensation under 38 U.S.C.A. § 1151 for 
urethrocutaneous fistula with removal of the bladder and 
prostate as the residuals of urethral trauma in July 2001, 
and as the result of decubitus ulcers developed in February 
and March 2003 is appropriate.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
colostomy, as a result of decubitus ulcers developed in 
February and March 2003, is granted.

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
urethrocutaneous fistula with removal of the bladder and 
prostate, as the residuals of urethral trauma in July 2001 
and as the result of decubitus ulcers developed in February 
and March 2003, is granted.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


